Citation Nr: 1630443	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO. 11-25 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether the severance of service connection for scarring alopecia and chronic intermittent urticaria was proper.

2. Whether the reduction of the Veteran's service-connected skin condition, to include tinea cruris and atopic dermatitis eczema, from 30 percent to 10 percent effective November 1, 2011, was proper.

3. Entitlement to an increased rating in excess of 30 percent prior to November 1, 2011, in excess of 10 percent from November 1, 2011 to April 26, 2015, and in excess of 60 percent from April 22, 2015 forward for a skin condition, to include tinea cruris and atopic dermatitis eczema.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1990, with service in the Army National Guard from August 1983 to October 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2010 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

By way of background, the RO granted entitlement to a 30 percent rating for a skin disability in a July 2010 rating decision, in response to which the Veteran filed a notice of disagreement. Based on subsequent examinations, in a May 2011 rating decision the RO proposed to reduce the Veteran's rating for the skin disability from 30 percent to 10 percent, and sever service connection for scarring alopecia and chronic intermittent urticaria. The reduction and severance were made final in an August 2011 rating decision. The Veteran separately and timely perfected appeals as to both the July 2010 and August 2011 rating decisions, and the issues have been combined into a single appeal for Board review.

The Board notes that the August 2011 initially also severed service connection for eczema. However, an April 2014 rating decision has since granted service connection for eczema (atopic dermatitis). As such, the issue on appeal concerning severance has been re-characterized to only include scarring alopecia and urticaria.

As noted in the background section above, the Veteran has clearly and separately expressed disagreement with both the assigned rating for his skin disability and the rating reduction. See January 2011 and September 2011 statements. As such, the issues of the propriety of the reduction and entitlement to an increased rating for a skin disability are both properly before the Board. See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

The RO granted an increased rating of 60 percent for the Veteran's skin disability in an October 2015 rating decision. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. The issue of entitlement to an increased rating for a skin disability has been re-characterized on the title page to reflect the grant.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, there is no evidence that the Veteran is unemployed or that his current employment is not substantially gainful, and he indicated during his December 2014 hearing that he was currently working. December 2014 Hearing Transcript at 11. As such, the issue of entitlement to TDIU has not been raised by the record.

The Board remanded the issues on appeal for additional development in March 2015. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a November 2011 Decision Review Officer hearing and at April 2013 and December 2014 Board videoconference hearings. The Acting Veterans Law Judge who presided over the April 2013 Board hearing is no longer employed by the Board, and the Veteran stated during his December 2014 hearing before the undersigned that he accepted the hearing as his hearing before the Board. Transcripts of all the hearings are associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. A July 2010 rating decision granted service connection for scarring alopecia and chronic intermittent urticaria, combined these disabilities with the Veteran's already service-connected groin rash, and assigned a rating of 30 percent.

2. A rating decision proposing to sever service connection for scarring alopecia and chronic intermittent urticaria was issued on May 25, 2011; the accompanying notice informed the Veteran of the 60 day period for the submission of evidence, and of the right to request a hearing.

3. On August 30, 2011, the Veteran was notified of the rating decision implementing the final severance of service connection for scarring alopecia and chronic urticaria, effective November 1, 2011.

4. The evidence does not show that the grant of service connection for scarring alopecia and chronic intermittent urticaria was clearly and unmistakably erroneous based on the evidence of record.

5. A rating decision proposing to reduce the Veteran's evaluation assigned for a skin disability was issued on May 25, 2011; the accompanying notice informed the Veteran of the 60 day period for the submission of evidence, and of the right to request a predetermination hearing within 30 days.

6. On August 30, 2011, the Veteran was notified of the rating decision implementing the final reduction in the evaluation assigned for a skin disability, from 30 percent to 10 percent, effective November 1, 2011.

7. At the time of the August 2011 rating decision, lay and medical evidence fails to establish an objective improvement in the service-connected skin disability.

8. For the entire period on appeal, the Veteran's skin disability has been manifested by pruritus, hyperpigmentation, 20 to 40 percent of the entire body affected, and constant or near-constant systemic therapy such as corticosteroids over the past 12-month period.

CONCLUSIONS OF LAW

1. The severance of the award of service connection for scarring alopecia and chronic urticaria was improper, and restoration of service connection is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107, 5109A (West 2014); 38 C.F.R. § 3.105, 3.303 (2015).

2. The reduction in the rating for the skin disability, to include tinea cruris, atopic dermatitis, scarring alopecia and chronic urticaria, from 30 percent to 10 percent effective November 1, 2011, was improper, and restoration of the prior rating is warranted. 38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 4.7, 4.10, 4.118, Diagnostic Code 7806 (2015).

3. The criteria for a rating of 60 percent, but no higher, for a skin disability, to include tinea cruris, atopic dermatitis, scarring alopecia and chronic urticaria, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.118, Diagnostic Code 7806 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Board notes that special notice provisions are applicable with respect to the severance of service connection and the reduction of ratings. See 38 C.F.R. § 3.105. However, in light of the fully favorable decision as to the issues herein, no further discussion of compliance with VA's duty to notify and assist as to those issues are necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The duty to notify and assist as to the increased rating claim is discussed below.

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in June 2010, prior to the initial unfavorable adjudication in July 2010. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. In accordance with the March 2015 Board remand, in March 2015 correspondence the RO requested that the Veteran authorize for release or personally submit any further private treatment records concerning his skin disability, specifically from Alegent Health Clinic and Dr. Stoller. No response was received. 38 C.F.R. § 3.159(c)(1)(i), (2)(i); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). As the records were not authorized for release, VA could make no attempts to obtain them. All other released or submitted private treatment records have been associated with the claims file. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, VA examinations were provided, or medical opinions were obtained, in June 2010, March 2011, May 2011, October 2012, July 2013 and April 2015. The examinations and opinions were adequate because the examiners considered and addressed the Veteran's contentions and reviewed the claims file in conjunction with the examinations. Examinations were thorough when given, and all provided opinions were supported with rationales.

The Board notes that the June 2010 examiner did not indicate whether the claims file was reviewed. However, a failure to review the claims file does not automatically render an examination inadequate. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Instead, an examiner need only be apprised of a sufficient number of relevant facts to provide an informed opinion as to the severity of the disability at the time of the examination. Id.; Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Here, the examiner noted the Veteran's subjective reports of the severity and frequency of his symptoms and conducted his own examination of the disability. Between the Veteran's statements and his own examination, the Board finds the examiner was apprised of a sufficient number of relevant facts to render and informed opinion as to the severity of the skin disability at the time of the examination. Therefore, the examination report is adequate for rating purposes.

Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating for a skin disability, to include tinea cruris, atopic dermatitis, scarring alopecia and chronic urticaria. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Severance of Service Connection

Service connection will be severed only where evidence establishes that the grant of service connection is clearly and unmistakably erroneous, with the burden of proof being upon the Government. See 38 C.F.R. § 3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997). When VA seeks to sever service connection, the same burden of proof is imposed that is placed on a claimant who seeks to have an unfavorable decision overturned, except that in making the determination of whether severance of service connection is proper, the review of the record is not limited to evidence that was before the RO at the time of the original adjudication. 38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991); Stallworth, 20 Vet. App. at 488; Daniels, 10 Vet. App. at 480.  

Clear and unmistakable error is a very specific and rare kind of error. It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error. See Fugo v. Brown, 6 Vet. App. 40, 43   (1993). The Court has set forth a three-pronged test to determine whether there is clear and unmistakable error in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 

A change in diagnosis may be accepted as a basis for a severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous. 38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(d). In providing such an opinion, nothing in the plain language of the regulation requires medical opinions to employ the specific language of that regulation. Stallworth v. Shinseki, 742 F.3d 980, 983-84 (Fed. Cir. 2014). Instead, opinions concerning the severance of service connection need only consider all of the accumulated evidence and, in substance, certify that a diagnosis was erroneous. Id. at 984.

Regarding the propriety of severance, the law provides that service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the RO severed service connection for scarring alopecia and chronic urticaria in an August 2011 rating decision. This determination was based on March 2011 VA examination and a May 2011 VA medical opinion. The March 2011 examiner stated that, although there were recent diagnosis of both scarring alopecia and chronic urticaria, specifically contained in the May 2010 VA examination report, there was no evidence that these conditions were secondary to the service-connected tinea cruris or that they were a progression of that disability. The May 2011 opinion indicated that, based on a conversation with the Veteran's private dermatologist and a review of the file, the Veteran did not have scarring alopecia and his chronic urticaria was not a progression of or related to his tinea cruris.

In March 2012 the Veteran submitted a letter from his private physician. In the letter the physician stated that the Veteran's diagnosed atopic dermatitis was an over-arching skin disorder, which encompassed the Veteran's eczema, recurrent urticaria and alopecia and the symptoms associated with those diagnoses. The physician further stated that atopic dermatitis can frequently be mistaken for other skin conditions, as it can mimic skin fungal infections, such as tinea cruris, as well as contact dermatitis and bacterial skin infections. In short, the private physician indicated that the noted alopecia and urticaria were, in fact, encompassed by or progressions of atopic dermatitis, a diagnosis for which service connection is currently in effect.

This opinion was echoed in a July 2013 VA examination report. The examiner provided diagnoses of dermatitis, tinea cruris and urticaria. He then continued on to state that, as noted by the private physician, atopic dermatitis is an overarching dermatologic condition which can manifest with issues affecting the axillary regions bilaterally as well as the groin, and can cause raised lesions, hyperpigmentation and pruritus. This examiner further indicated that the groin rash and atopic dermatitis overlapped with respect to their symptomatology. There is no evidence that the private physician or the July 2013 VA examiner were not competent or credible, and therefore the opinions are entitled to probative weight. Nieves-Rodriguez, 22 Vet. App. 295. 

In light of the foregoing, the Board finds that the evidence of record does not show that the grants of service connection for scarring alopecia and chronic urticaria were clearly and unmistakably erroneous. The medical evidence indicates that the Veteran does still experience symptoms associated with diagnoses of urticaria and alopecia. Further, both the March 2012 private opinion and the July 2013 VA opinion indicate that these conditions and their associated symptoms were related to or a progression of the Veteran's overarching diagnosis of atopic dermatitis, which is currently service-connected. Thus, there is at least some competent and credible medical evidence that these conditions, and their symptomatology, are progressions of the currently service connected skin disability, to include tinea cruris and atopic dermatitis, and therefore it is not undebatable that these conditions are not related to the service connected skin conditions.

In light of the private and VA opinion, it cannot be said that the facts underlying the grants of service connection for alopecia and urticaria were clearly and unmistakably erroneous, as there is competent and credible evidence that these conditions and their symptomatology are either encompassed by or progressions of the service-connected atopic dermatitis. As such, restoration of service connection for scarring alopecia and chronic urticaria is warranted.

With service connection for these diagnoses restored, the Board will expand the currently service-connected skin disability, characterized as a groin rash and currently including the diagnoses of tinea cruris and atopic dermatitis, to also include the diagnoses of scarring alopecia and chronic urticaria. This is based on the medical opinions of record indicating that the Veteran's symptomatology overlaps significantly, and that his symptomatology is in fact encompassed by the broader, already-service-connected diagnosis of atopic dermatitis. See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998). As such, for the remainder of this decision references to "a skin disability" will be meant to include the diagnoses of tinea cruris, atopic dermatitis, scarring alopecia and chronic urticaria.
III. Rating Reduction

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination. To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work. Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued. Hohol v. Derwinski, 2 Vet. App. 169 (1992). However, if the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well. Collier v. Derwinski, 2 Vet. App. 247 (1992). The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered. Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran. In other words, a rating reduction must be supported by a preponderance of the evidence. 38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

The Board notes that VA benefits recipients are to be afforded greater protections in instances where a rating has been in effect at the same level for more than 5 years. 38 C.F.R. § 3.344(a)-(c). In this case, the Veteran was granted the 30 percent rating for his skin disability in July 2010. The ratings were then reduced effective November 1, 2011. As such, the Veteran's rating was in effect at the same level for less than five years, and thus the greater protections for benefits in effect for longer than five years are inapplicable in this case. See 38 C.F.R. § 3.344(c).

The Veteran was awarded a 30 percent rating for his skin disability in a July 2010 rating decision. This award was based on a May 2010 examination report which indicated that the Veteran's skin disability, diagnosed simply as "eczema" by the physician, affected 29.5 percent of the Veteran's total body area, which is commensurate with the body area ranges contemplated by a 30 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7806. The Veteran filed a notice of disagreement with the assigned rating, and the RO provided the Veteran with a VA examination in March 2011 and obtained a further medical opinion in May 2011. 

The March 2011 examination report indicated that the Veteran had a treatment history of almost daily use of systemic corticosteroids. However, the examiner did not include any estimates of total skin area affected or exposed skin area affected by the service-connected diagnoses. The May 2011 VA medical opinion only offered an opinion as to whether the additional diagnoses of record, specifically urticaria and alopecia, were related to or progressions of the service-connected skin disabilities. It contained no estimates of body area covered by the skin disability, and indeed a physical examination of the Veteran was not conducted in conjunction with the opinion. Based on the examination report and opinion, the RO reduced the rating for the skin disability from 30 percent to 10 percent in August 2011.

As stated above, a reduction must have been supported by the evidence on file at the time of the reduction. Dofflemeyer, 2 Vet. App. 277. Here, the evidence of record at the time the reduction was made final consisted of the May 2010 and March 2011 VA examination reports, the May 2011 VA medical opinion, and VA and private treatment records from prior to August 2011.

This evidence does not reflect an objective improvement in the Veteran's symptoms at the time the reduction was made final. Neither the March 2011 report or May 2011 opinion indicate that the Veteran's skin disability affected less than 20 percent of the total or exposed skin area, which was the factual basis for the July 2010 award of a 30 percent rating for the skin disability. VA and private treatment records at the time of the reduction are silent for any estimates of body area affected, and do not reflect an objective medical improvement in the Veteran's condition from the May 2010 examination report.
The Board notes that, following the final reduction in August 2011, other VA examination reports have indicated that less than 20 percent of the Veteran's skin area is affected by the skin disability. However, these examinations were not of record at the time that the reduction was made final, and thus cannot serve to show that there was objective improvement in the Veteran's disability at the time the reduction was made. The only evidence at the time of the reduction were the March 2011 examination report, the May 2011 medical opinion and VA and private treatment records, none of which indicated that less than 20 percent of the Veteran's total body or exposed areas were affected by the skin disability. 38 U.S.C.A. § 4.118, Diagnostic Code 7806. 

The Board finds that the reduction in rating from 30 percent to 10 percent for a skin disability was improper, and a restoration of the prior 30 percent rating is warranted. See 38 C.F.R. §§ 4.2, 4.10; Brown, 5 Vet. App. at 421. In light of this restoration, the increased rating issue on appeal is now entitlement to an increased rating in excess of 30 percent prior to April 26, 2015 and in excess of 60 percent thereafter for a skin disability, to include tinea cruris, atopic dermatitis, scarring alopecia and chronic urticaria.

IV. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's skin disability, to include tinea cruris, atopic dermatitis, scarring alopecia and chronic urticaria, when taking into account the rating restoration above is currently rated at 30 percent prior to April 26, 2015 and at 60 percent thereafter under Diagnostic Code 7806. 

A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806. A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive is required during the past 12-month period. Id.

The language in the criteria for a 60 percent rating provides that corticosteroids constitute systemic therapy without any limitation as to application. Johnson v. McDonald, 27 Vet. App. 497, 501-04 (2016). As such, constant or near constant treatment with a corticosteroid, regardless of the means of application, warrants a 60 percent rating. Id. Finally, disabilities rated under Diagnostic Code 7806 can also be rated as disfigurement of the head, face or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-7805) depending upon the predominant disability. Id. 

Throughout the period on appeal, the Veteran has reported itching, continuous treatment with powders and corticosteroids, and coverage of the arms, legs, scalp, groin and back, all of which he is competent to report. Jandreau, 492 F.3d 1372. There is no evidence that the Veteran's statements are not credible, and therefore the Veteran's statements are entitled to probative weight.

Turning to the medical evidence, the Veteran has been provided with numerous VA examinations throughout the period on appeal. The Board notes that the examiners varied in their estimations of body percentage covered by the skin disability to some extent. However, the most pertinent fact in this case is that the May 2010, March 2011, July 2013, and April 2015 VA examiners all indicated that the Veteran's skin disability was treated with corticosteroids on a constant or near-constant basis. The May 2011, October 2012 and July 2013 examiners all indicated that the Veteran either did not treat his disability with corticosteroids at all, or did so with a frequency that was not constant or near constant. There is no evidence that any of the examining physicians were not competent or credible, and therefore the examination reports are entitled to significant probative weight with respect to the severity of the skin disability and the type and frequency of his treatment therefor. Nieves-Rodriguez, 22 Vet. App. 295.

VA and private treatment records generally reflect on-going treatment for a variety of skin disabilities, including tinea cruris, atopic dermatitis and urticaria. A May 10, 2010 private treatment record noted that the Veteran was treating his skin disability with topical corticosteroid cream, which is consistently reflecting in the VA and private treatment records since that date as well. Treatment with corticosteroids was also noted in February 2011, July 2011, and December 2013 private treatment records, although the frequency of such treatment was not noted.

Based on the lay and medical evidence of record, the Board finds that an increased rating of 60 percent, but no higher, for the entire period on appeal is warranted. The Veteran has reported that his disability requires constant treatment with topical creams. The VA examination reports predominately indicate that the Veteran was treating his skin disability with topical corticosteroids. The Veteran has competently and credibly reported that he uses topical treatments on a constant or near constant basis, and the Veteran's private treatment records, specifically the May 10, 2010 private treatment record, identifies at least some of these topical treatments as being corticosteroids. 

These reports, coupled with the Veteran's statements reflecting continuous use of topical corticosteroids and the private treatment records, establish that during the period on appeal the Veteran's disability is characterized by treatment with corticosteroids on a constant or near-constant basis. As such, the Board finds that an increased rating of 60 percent, but no higher, throughout the period on appeal is warranted for the Veteran's skin disability. 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806. 

An increased rating in excess of 60 percent is not warranted at any point during the current period on appeal as the 60 percent rating assigned herein is the maximum allowable rating for a skin disability under Diagnostic Code 7806. 38 C.F.R. § 4.118, Diagnostic Code 7806. 

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. A rating in excess of the 60 percent assigned herein is not possible under the Diagnostic Codes governing scars. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805. Further, the Veteran does not have diagnoses or symptoms that more closely approximate those necessary for a separate or higher rating under any other listed skin condition. See 38 C.F.R. § 4.118, Diagnostic Codes 7807-7833.

All potentially applicable diagnostic codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Based on the evidence of record, an increased rating in excess of 60 percent, but no higher, for a skin disability, to include tinea cruris, atopic dermatitis, scarring alopecia and chronic urticaria, is warranted. 

The Board has also considered the propriety of an extraschedular rating. Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

Neither the first nor second Thun element is satisfied here. The Veteran's service-connected skin disability is characterized by pruritus, hyperpigmentation, 20 to 40 percent of the entire body affected, and constant or near-constant systemic therapy such as corticosteroids over the past 12-month period. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the Rating Schedule for the Skin. See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806. For all skin disabilities, the rating schedule contemplates surface area of the body covered, systemic and topical treatment with corticosteroids, frequency of treatment, and scarring. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806. In summary, the schedular criteria for skin disabilities contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to skin disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the skin disability as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his skin disability has caused marked absence from work or has resulted in any hospitalizations. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for a skin disability, allergic rhinitis, left and right ankle disabilities, a left calf scar, a nasal fracture, and hemorrhoids. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's skin disability combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.









	(CONTINUED ON NEXT PAGE)
ORDER

Restoration of service connection for scarring alopecia and chronic urticaria, effective November 1, 2011, is granted.

Restoration of a 30 percent rating for a skin disability, to include tinea cruris, atopic dermatitis, scarring alopecia and chronic urticaria, effective November 1, 2011, is granted.

Entitlement to an increased rating of 60 percent, but no higher, prior to April 26, 2015 for a skin disability, to include tinea cruris, atopic dermatitis, scarring alopecia and chronic urticaria, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an increased rating in excess of 60 percent from April 26, 2015 forward for a skin disability, to include tinea cruris, atopic dermatitis, scarring alopecia and chronic urticaria, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


